245 F.2d 231
Charles E. JOSEPH, Appellant,v.KRULL WHOLESALE DRUG COMPANY.
No. 12168.
United States Court of Appeals Third Circuit.
Argued May 17, 1957.
Decided May 31, 1957.

Herman P. Abramson, Philadelphia, Pa. (Maurice Abrams, Philadelphia, on the brief), for appellant.
Thomson F. Edwards, Philadelphia, Pa. (Benjamin O. Frick, Pepper, Bodine, Frick, Scheetz & Hamilton, Philadelphia, Pa., on the brief), for appellee.
Before STALEY and HASTIE, Circuit Judges, and SORG, District Judge.
PER CURIAM.


1
This is an appeal from a judgment for defendant entered by the district court after special findings by a jury. The plaintiff had sued to recover damages for alleged breach of an oral contract of employment. Though plaintiff contended that the contract was for a definite term, the jury found that his employment was terminable at will. Appellant urges that it was error for the district court to admit into evidence certain minutes and resolutions of the defendant and evidence of its prior practice of hiring officers only at the will of its board of directors. The district court considered arguments concerning these contentions in disposing of post-trial motions. D.C.E.D.Pa. 1956, 147 F. Supp. 250. We agree with what was there said by the court.


2
Since the jury's finding as to the duration of the contract is determinative of the case, it is unnecessary for us to pass upon the remaining questions raised by appellant.


3
The judgment of the district court will be affirmed.